Reinstated; Motion Granted; Affirmed in Part; Reversed and Rendered in
Part; and Memorandum Opinion filed August 6, 2013.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-13-00121-CV

                        THE CITY OF HOUSTON, Appellant
                                               V.

                        STEVE WILLAMS, ET AL, Appellees

                       On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2002-22690A


                 MEMORANDUM                              OPINION
       This is an appeal from a Final Summary Judgment signed November 16,
2012, awarding overtime and termination pay to a group of retired City of Houston
firefighters.1 On March 26, 2013, this court granted appellant’s motion to abate this
appeal pending a decision by the Texas Supreme Court in a related case, which has
1
  The appellees are identified in Exhibits A and B to the parties’ Stipulation No. 4, attached to
the November 16, 2012, Final Summary Judgment that is the subject of this appeal. These
Exhibits are attached hereto and incorporated by reference as if more fully set out herein.
now been decided. See City of Houston v. Bates, —— S.W.3d ——, 56 Tex. Sup.
Ct. J. 795, 2013 WL 3240206 (Tex. June. 28, 2013).

      On July 24, 2013, the parties filed a joint motion to vacate the abatement,
reinstate the appeal, reverse and render the trial court judgment in part, and affirm
the judgment in part. See Tex. R. App. P. 42.1(a). We grant the motion.

      We reinstate the appeal. We affirm the trial court’s summary judgment as to
the “Termination Pay Claims” described in Section A of the November 16, 2012,
Final Summary Judgment for those appellees and claims identified in Exhibit A
attached to Stipulation No. 4 to the November 16, 2012, Final Summary Judgment,
which total $2,113,415.99, exclusive of post-judgment interest. We reverse and
render judgment in favor of the City of Houston as to the “Overtime/Debit Dock
Claims” described in Section B of the November 16, 2012, Final Summary
Judgment for those appellees and claims identified in Exhibit B to Stipulation No.
4 to the November 16, 2012, Final Summary Judgment, which total $253,682.53.
Exhibits A and B are attached hereto and incorporated by reference as if more fully
set out herein.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.